Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.         Applicant’s election without traverse of invention I (claims 1-8) in the reply filed on 09/22/2022 is acknowledged.

              Withdrawn claims 9-20 have been cancelled.

Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.          Claim 1-4 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bruder (EP 3072650 A2). Regarding claim 1, Bruder teaches a mist management system for a processing machine having a portioning station 24 configured to portion a workpiece 16 within an enclosed portioner housing 21 having a first side wall extending along the portioning station 24, a second side wall, at least one hood portion between the first side wall and the second side wall (Fig. 3), and at least one end wall between the first side wall and the second side wall, using at least one liquid jet cutter (11, 11a) and a conveyor 17 configured to move the workpiece 16 in a longitudinal direction beneath the at least one liquid jet cutter (11, 11a), wherein mist is generated within the enclosed portioner housing during operation of the at least one liquid jet cutter, the mist management system comprising: a plurality of baffles 30 positioned beneath the at least one liquid jet cutter (11, 11a) and the conveyor 17, the plurality of baffles 30 extending across a width of the conveyor 17, each baffle 30 of the plurality of baffles having a length that is parallel to the longitudinal direction and being arranged at an angle (of approximately ninety degrees) offset from horizontal (or the bars 28, 29). See Figs. 1-5 in Bruder.
         Regarding claim 2, Bruder teaches everything noted above including that the plurality of baffles 30 is secured in a spaced, angular relationship in a baffle frame (28, 29; Fig. 5).  
         Regarding claim 3, Bruder teaches everything noted above including that the 
baffle frame (28, 29) is secured to the first side wall and the second side wall (via the support bar bars 25, 26; Fig. 3).  
          Regarding claim 3, Bruder teaches everything noted above including that the 
plurality of baffles 30 is removable from the baffle frame (28, 29).  
           Regarding claim 4, Bruder teaches everything noted above including that the 
plurality of baffles 30 covers an area at least as large as a cut envelope of the at least one liquid jet cutter (11, 11a). See Fig. 3 in Bruder. 
           Regarding claim 8, Bruder teaches everything noted above including that the plurality of baffles 30 configured to redirect a waterjet from the at least one liquid jet cutter (11, 11a) toward a low pressure plenum chamber 22 positioned external to the first side wall of the enclosed portioner housing, the low pressure plenum chamber being configured to withdraw mist from the enclosed.

Claim Rejections - 35 USC § 103
     4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
      obviousness rejections set forth in this Office action:
          A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.       Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Blackmon et al. (6,222,155 B1).  Regarding claim 6, Bruder teaches everything noted above including that the plurality of baffles is configured to redirect a waterjet from the at least one liquid jet cutter toward 22 of the enclosed portioner housing.  See Fig. 3 in Bruder. Bruder does not explicitly teach that the floor is sloped. However, Blackmon teaches a water jet cutting apparatus including a floor 88 that is sloped and connected to a drainage conduit 96. See Fig. 4 in Blackmon. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Bruder’s floor   with the sloped walls and drainage conduit, as taught by Blackmon, in order to facilitate directing of the water toward drainage conduit and automatically drain the water.
         Regarding claim 7, Burder, as modified by Blackmon, teaches everything noted above including that plurality of baffles is configured to redirect a waterjet from the at least one liquid jet cutter toward a downwardly angled tray 88 (as taught by Blackman, secured within the enclosed portioner housing beneath the at least one liquid jet cutter and the conveyor.              

	Conclusion	
6.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 

Barnett et al. (2015/0150270 A1) and Pryor et al. (2011/0293797 A1) teach a mist management system for a processing machine.

7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

October 19, 2022